DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ remarks, claim amendment, and election of 2 March 2021 is entered.
	Claims 1-15 have been canceled, claims 16-29 are pending, claims 21, 22, and 24-29 are withdrawn, and claims 16-20 and 23 are being examined on the merits.

Election/Restrictions
The Examiner gratefully acknowledges the Applicants’ clarification of the groupings and apologizes for the error in grouping. For clarification, the Examiner agrees that the claim groupings is as follows:
Group I: claims 16-20 and 23, drawn to an alpha-MSH analog;
Group II: claims 21, 22, 28, and 29, drawn to methods of treatment;
Group III: claims 24 and 25, directed to methods of preparing compounds; and
Group IV: claims 26 and 27, directed to methods of preparing amino acids or peptide derivatives.
Applicant’s election without traverse of Group I (claims 16-20 and 23 in the reply filed on 2 March 2021 is acknowledged.
s 21, 22, and 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 March 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/569,586, filed on 26 October 2017.
The Examiner notes that the instant claim is filed as a divisional application of the ‘586 application (now USP 10,508,142). The Restriction/Election requirement in the ‘142 patent was withdraw at allowance. Accordingly, the instant application is treated as a voluntary divisional application, and as such the prohibition against nonstatutory double patenting over the ‘142 patent as afforded by 35 U.S.C. 121 does not apply. See MPEP 804.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located on p.1 of the specification. 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "X is selected from Arg, norArg and homoArg" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In the interests of compact prosecution, for the purposes of prior art the Examiner presumes that claim 18 is missing the formula CO-Nle-Glu-His-D-Phe-X-Trp-NH2 in line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 16-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolgen et al. (WO 2012/107592 A1, published 16 August 2012, hereafter referred to as ‘592) and Cydzik et al. (J. Peptide Sci. 17:445-453, published 2011, hereafter referred to as Cydzik).
The ‘592 art teaches a compound and pharmaceutical composition Ac-Nle-His-D-Phe-Arg-Trp-NH2 (see e.g. p.2 lines 1-11). The compound is an alpha-MSH analog (see e.g. p.4 lines 13-14) and serves as an MSH agonist (see e.g. p.16 lines 28-31).
The difference between ‘592 and the claimed invention is that ‘592 does not teach that the alpha-MSH analog is derivatized with a quaternary ammonium group.
Cydzik teaches the use of ESI-MS to analyze peptides, but that arginine-containing peptides result in higher MS response factors due to their higher proton affinity (see e.g. p.445 Col.1). The Cydzik art teaches that ionization efficiency can be increased by derivatization to form fixed charge ionic species including the use of quaternary ammonium (see e.g. p.445 Col.1). Cydzik teaches affixing a quaternary ammonium species to the N-terminus of a representative peptide, including trimethylammonium (see e.g. Table 1 and Figure 1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the alpha-MSH analog of ‘592 could have issues with ESI-MS analysis as taught in Cydzik owing to the arginine residue, and as a result the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 17, as set forth above the Cydzik art teaches N-terminal placement of the quaternary ammonium species.
With respect to claim 18, the trimethylammonium group of Cydzik reads upon the claimed quaternary ammonium group. 
With respect to claim 19, the compound of ‘592 is a hexapeptide.
With respect to claim 23, the ‘592 art provides for pharmaceutical compositions including at least one pharmaceutically acceptable ingredient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
1. Claims 16-20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,508,142 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘142 patent claims overlapping compounds.
	As noted above, the instant application is filed as a divisional application of the ‘142 patent, which would normally prevent a nonstatutory double patenting rejection. However, the restriction requirement in the ‘142 patent was withdrawn at allowance and all withdrawn claims rejoined and examined for patentability. Accordingly, the divisional is treated as a voluntary divisional application, and as such no shield under 35 U.S.C. 121 is present to prevent the ‘142 patent from being considered for nonstatutory double patenting.
The ‘142 patent claims a compound with the structure R1R2R3N-(CH2)n-CO-Nle-Glu-His-D-Phe-X-Trp-NH2, where R1, R2, and R3 are independently selected from methyl, ethyl, or propyl; n is from 1-4; and X is Arg, norArg, or homoArg (see e.g. claim 1). This anticipates claim 16.
	With respect to claim 17, the ‘142 patent claims an N-terminal quaternary ammonium group (see e.g. claims 1 and 2).
	With respect to claim 18, the Examiner in the interest of compact prosecution assumes that the formula CO-Nle-Glu-His-D-Phe-X-Trp-NH2 is missing after the formula in line 2. This compound is claimed by ‘142 (see e.g. claim 1).

	With respect to claim 20, the ‘142 patent does not explicitly claim an N-terminal (CH3)3N-(CH2)3- group. However, the scope of the genus of claim 1 in ‘142 is extremely limited, such that one of ordinary skill could envision each and every member of the limited genus including a quaternary ammonium comprising the (CH3)3N-(CH2)3- group. 
	With respect to claim 23, the ‘142 patent claims pharmaceutical compositions containing at least one pharmaceutically acceptable ingredient (see e.g. claim 5).

2. Claims 16-20 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, and 21 of copending Application No. 16/482,614 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘614 application claims an overlapping compound.
The ‘614 application claims a method of treating xeroderma pigmentosum by administering an alpha-MSH analog that has agonist activity towards MC1R receptor (see e.g. claim 15). Furthermore, the ‘614 application claims that the compound has the structure R1R2R3N-(CH2)n-CO-Nle-Glu-His-D-Phe-X-Trp-NH2, where R1, R2, and R3 are independently selected from methyl, ethyl, or propyl; n is from 1-4; and X is Arg, norArg, or homoArg (see e.g. claim 17). While the ‘614 application claims a method of treatment, the composition within anticipates the instantly claimed compound.
With respect to claim 17, the ‘614 application claims a quaternary ammonium at the N-terminus (see e.g. claim 17).

With respect to claim 19, the compound of ‘614 is a hexapeptide (see e.g. claim 17).
With respect to claim 20, the ‘614 application does not explicitly claim an N-terminal (CH3)3N-(CH2)3- group. However, the scope of the genus of claim 17 in ‘614 is extremely limited, such that one of ordinary skill could envision each and every member of the limited genus including a quaternary ammonium comprising the (CH3)3N-(CH2)3- group.
With respect to claim 23, the ‘614 application claims administration in an extended-release formulation (see e.g. claim 21), which by necessity requires that the formulation be a pharmaceutical composition containing at least one pharmaceutically acceptable ingredient to allow for the extended-release profile.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658